                                           Case 4:20-cv-06516-KAW Document 22 Filed 07/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHRIS LANGER,                                   Case No. 20-cv-06516-KAW
                                   8                    Plaintiff,
                                                                                           ORDER REQUIRING JOINT STATUS
                                   9             v.                                        REPORT; VACATING CASE
                                                                                           MANAGEMENT CONFERENCE
                                  10       MATTRESS FIRM, INC.,
                                                                                           Re: Dkt. No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 27, 2021, the parties filed their case management conference statement,1 in which

                                  14   they stated that they “anticipate finalizing the terms of the [Settlement] Agreement within 30

                                  15   days.” (Dkt. No. 21 at 6.) Accordingly, the Court VACATES the August 3, 2021 case

                                  16   management conference and ORDERS the parties to file a joint status report as to the status of

                                  17   settlement by September 2, 2021.

                                  18          IT IS SO ORDERED.
                                  19   Dated: July 29, 2021
                                                                                            __________________________________
                                  20                                                        KANDIS A. WESTMORE
                                  21                                                        United States Magistrate Judge

                                  22

                                  23

                                  24
                                       1
                                  25     The Court notes that Defendant stated that it did not consent to magistrate judge jurisdiction in
                                       the case management conference statement. (Dkt. No. 21 at 6.) Plaintiff and Defendant
                                  26   previously filed consents to magistrate judge jurisdiction. (Dkt. Nos. 5, 13.) Once all parties have
                                       consented, there is no absolute right to withdraw that consent. See Dixon v. Ylst, 990 F.2d 478,
                                  27   480 (9th Cir. 1993). Rather, the referral to a magistrate judge can only be vacated by the court
                                       “for good cause shown on its own motion, or under extraordinary circumstance shown by any
                                  28   party.” 28 U.S.C. § 636(c)(4). No such extraordinary circumstances have been articulated by
                                       Defendant.
